     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 1 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1                     UNITED STATES DISTRICT COURT
2                    WESTERN DISTRICT OF WASHINGTON
3    ______________________________________________________
4    DEVITTA BRISCOE, individually,                 )
5    and as executor of the Estate                  )
6    of Che Andre Taylor; JOYCE                     )
7    DORSEY, individually; CHE ANDRE                )
8    TAYLOR, JR. individually; and                  )
9    SARAH SETTLES on behalf of her                 )
10   minor child, XXXXX, and DEMKA                  )
11   GREEN for the Estate of Brenda                 )
12   Taylor,                                        )
13                       Plaintiffs,                )
14         vs.                                      )    2:18-CV-00262-TSZ
15   CITY OF SEATTLE; MICHAEL                       )
16   SPAULDING and "JANE DOE"                       )
17   SPAULDING, and their marital                   )
18   community composed thereof;                    )
19   SCOTT MILLER and "JANE DOE"                    )
20   MILLER, and their marital                      )
21   community composed thereof;                    )
22   TIMOTHY BARNES and "JANE DOE"                  )
23   BARNES, and their marital                      )
24   community composed thereof; and                )
25   AUDI ACUESTA and "JANE DOE"                    )

                                                                         Page 1

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 2 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1    ACUESTA, and their marital                     )
2    community composed thereof,                    )
3                        Defendants.                )
4    ______________________________________________________
5                      VERBATIM TRANSCRIPTION OF
6                             POLICE VIDEO CLIP
7    ______________________________________________________
8                             FEBRUARY 21, 2016
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   TRANSCRIBED FROM RECORDING BY:
24   CHERYL J. HAMMER, RPR, CCR 2512
25

                                                                         Page 2

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 3 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1                                    --oOo--
2
3                     (BEGINNING OF TRANSCRIPTION)
4              (Begins at 17:42:41 on video screen.)
5                          UNIDENTIFIED MALE SPEAKER:                Do we have
6    more horsepower?         Name, date of birth?
7                          UNIDENTIFIED MALE SPEAKER:                I don't --
8    I don't have it yet.           I didn't -- I was just told to
9    turn my car in and that was it.
10                         UNIDENTIFIED MALE SPEAKER:                Okay.
11   Here's the -- I don't mean to (inaudible) your
12   property.
13                         UNIDENTIFIED MALE SPEAKER:                I just
14   showed up and they said (inaudible.)
15                         UNIDENTIFIED MALE SPEAKER:
16   (Inaudible.)      (Inaudible.)          All that means is that
17   he's going to give you a ride and we're going to meet
18   you there.
19                         UNIDENTIFIED MALE SPEAKER:                Okay.
20                         UNIDENTIFIED MALE SPEAKER:                We're
21   going to talk to you and we're going to be right back
22   to where we immediately are.               Does that sound okay?
23   So just stay cooperative with him, do what he asks,
24   and we're all good.          (Inaudible.)         Just get a seat
25   belt (inaudible).

                                                                         Page 3

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 4 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1                          OFFICER ERIK JOHNSON:             Let's get a
2    seat belt on you.         Can you snap that?
3                          MS. NOELLE KNUDSVIG:             Yeah.        Thank
4    you.
5                          OFFICER ERIK JOHNSON:             Okay.        Snap it
6    there.    There you go.
7                          UNIDENTIFIED MALE SPEAKER:                Here you
8    go.    Thank you, sir.
9                          UNIDENTIFIED MALE SPEAKER:                Yep.
10                         UNIDENTIFIED MALE SPEAKER:                I'll have
11   somebody meet you -- meet you at homicide, okay?
12                         UNIDENTIFIED MALE SPEAKER:                Okay.
13   Just walk right up there to the fifth floor?
14                         UNIDENTIFIED MALE SPEAKER:                Seventh
15   floor.
16                         UNIDENTIFIED MALE SPEAKER:                Seventh
17   floor?
18                         UNIDENTIFIED MALE SPEAKER:                Yeah.       Go
19   in -- go in the parking (inaudible) seventh floor.
20   We'll have somebody there.
21                         UNIDENTIFIED MALE SPEAKER:                Okay.       All
22   right.
23                         MS. NOELLE KNUDSVIG:             So I'm assuming
24   that guy died, then, right?
25                         OFFICER ERIK JOHNSON:             I really don't

                                                                         Page 4

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 5 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1    know.
2                          MS. NOELLE KNUDSVIG:             Oh.
3                          OFFICER ERIK JOHNSON:             I really don't
4    know.    You know a lot more than I do.                 I, I --
5                          MS. NOELLE KNUDSVIG:             That's the first
6    time I've ever seen anybody get --
7                          OFFICER ERIK JOHNSON:             I came over
8    here (inaudible).
9                          MS. NOELLE KNUDSVIG:             Yeah, the guy I
10   was with earlier, he -- a friend of my friend's, he
11   was all of a sudden -- I didn't know he was -- I
12   didn't know he was running from the law.                      But anyways,
13   they were just like, you know, just get on the ground,
14   and he pulled out -- I think he pulled out a gun.
15                         OFFICER ERIK JOHNSON:             Oh.
16                         MS. NOELLE KNUDSVIG:             And then they
17   shot back and he died, I think, is what happened.
18                         OFFICER ERIK JOHNSON:             Hey, Trunk,
19   Trunk, could you let me out?               Could you let me out?
20   Could you hold it up?
21              (Ends at 17:45:26 on video screen.)
22                         (END OF TRANSCRIPTION)
23
24
25

                                                                         Page 5

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 6 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription

1                      TRANSCRIPTION CERTIFICATE
2
3                  I, CHERYL J. HAMMER, the undersigned
4    Certified Court Reporter in and for the state of
5    Washington, do hereby certify:
6                  That the foregoing transcript was
7    transcribed under my direction; that the transcript is
8    true and accurate to the best of my knowledge and
9    ability to hear the audio; that I am not a relative or
10   employee of any attorney or counsel employed by the
11   parties hereto; nor am I financially interested in the
12   event of the cause.
13
14                 WITNESS MY HAND this 12th day of May 2020.
15
16
17
18
19   <%19856,Signature%>
20   CHERYL J. HAMMER
21   Certified Court Reporter
22   CCR No. 2512
23   cheryl.hammer.courtreporter@frontier.com
24
25

                                                                         Page 6

                 YOM: Full Service Court Reporting, A Veritext Company
                                     800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 7 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription
[00262 - noelle]

          0                      c            estate 1:5,11             5:8
 00262 1:14            car 3:9                event 6:12              individually 1:4,7
                       cause 6:12             executor 1:5              1:8
          1
                       ccr 2:24 6:22                     f            interested 6:11
 12th 6:14                                                                      j
                       certificate 6:1        february 2:8
 17:42:41 3:4
                       certified 6:4,21       fifth 4:13              j 2:24 6:3,20
 17:45:26 5:21
                       certify 6:5            financially 6:11        jane 1:16,19,22,25
 19856 6:19
                       che 1:6,7              first 5:5               johnson 4:1,5,25
          2            cheryl 2:24 6:3,20     floor 4:13,15,17          5:3,7,15,18
 2016 2:8              cheryl.hammer.c...        4:19                 joyce 1:6
 2020 6:14               6:23                 foregoing 6:6           jr 1:8
 21 2:8                child 1:10             friend 5:10                       k
 2512 2:24 6:22        city 1:15              friend's 5:10
 2:18 1:14                                                            know 5:1,4,4,11
                       clip 2:6               frontier.com 6:23
                                                                        5:12,13
          a            community 1:18                   g             knowledge 6:8
 ability 6:9             1:21,24 2:2
                                              give 3:17               knudsvig 4:3,23
 accurate 6:8          composed 1:18,21
                                              go 4:6,8,18,19            5:2,5,9,16
 acuesta 1:25 2:1        1:24 2:2
                                              going 3:17,17,21                  l
 andre 1:6,7           cooperative 3:23
                                                 3:21
 anybody 5:6           counsel 6:10                                   law 5:12
                                              good 3:24
 anyways 5:12          court 1:1 6:4,21                               lot 5:4
                                              green 1:11
 asks 3:23             cv 1:14                                                  m
                                              ground 5:13
 assuming 4:23                   d            gun 5:14                male 3:5,7,10,13
 attorney 6:10         date 3:6               guy 4:24 5:9              3:15,19,20 4:7,9
 audi 1:25             day 6:14                         h               4:10,12,14,16,18
 audio 6:9             defendants 2:3                                   4:21
                                              hammer 2:24 6:3
          b            demka 1:10                                     marital 1:17,20,23
                                                 6:20
 back 3:21 5:17        devitta 1:4                                      2:1
                                              hand 6:14
 barnes 1:22,23        died 4:24 5:17                                 mean 3:11
                                              happened 5:17
 beginning 3:3         direction 6:7                                  means 3:16
                                              hear 6:9
 begins 3:4            district 1:1,2                                 meet 3:17 4:11,11
                                              hereto 6:11
 behalf 1:9            doe 1:16,19,22,25                              michael 1:15
                                              hey 5:18
 belt 3:25 4:2         dorsey 1:7                                     miller 1:19,20
                                              hold 5:20
 best 6:8                        e                                    minor 1:10
                                              homicide 4:11
 birth 3:6             earlier 5:10           horsepower 3:6                    n
 brenda 1:11           employed 6:10                     i            name 3:6
 briscoe 1:4           employee 6:10                                  noelle 4:3,23 5:2,5
                                              immediately 3:22
                       ends 5:21                                        5:9,16
                                              inaudible 3:11,14
                       erik 4:1,5,25 5:3,7
                                                 3:16,16,24,25 4:19
                         5:15,18

                                                                                   Page 1
                   YOM: Full Service Court Reporting, A Veritext Company
                                       800.831.6973
     Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 8 of 10
                Expedite - Video Clip 160221 (050720) Media Transcription
[officer - yep]

           o          sound 3:22             vs 1:14
 officer 4:1,5,25     spaulding 1:16,17              w
   5:3,7,15,18        speaker 3:5,7,10
                                             walk 4:13
 oh 5:2,15              3:13,15,19,20 4:7
                                             washington 1:2
 okay 3:10,19,22        4:9,10,12,14,16,18
                                               6:5
   4:5,11,12,21         4:21
                                             western 1:2
 ooo 3:1              state 6:4
                                             witness 6:14
                      states 1:1
           p                                         x
                      stay 3:23
 parking 4:19         sudden 5:11            xxxxx 1:10
 parties 6:11                   t                    y
 plaintiffs 1:13
                      talk 3:21              yeah 4:3,18 5:9
 police 2:6
                      taylor 1:6,8,12        yep 4:9
 property 3:12
 pulled 5:14,14       thank 4:3,8
                      thereof 1:18,21,24
           r
                        2:2
 really 4:25 5:3      think 5:14,17
 recording 2:23       time 5:6
 relative 6:9         timothy 1:22
 reporter 6:4,21      told 3:8
 ride 3:17            transcribed 2:23
 right 3:21 4:13,22     6:7
   4:24               transcript 6:6,7
 rpr 2:24             transcription 2:5
 running 5:12           3:3 5:22 6:1
           s          true 6:8
 sarah 1:9            trunk 5:18,19
 scott 1:19           tsz 1:14
 screen 3:4 5:21      turn 3:9
 seat 3:24 4:2                  u
 seattle 1:15         undersigned 6:3
 seen 5:6             unidentified 3:5,7
 settles 1:9            3:10,13,15,19,20
 seventh 4:14,16,19     4:7,9,10,12,14,16
 shot 5:17              4:18,21
 showed 3:14          united 1:1
 signature 6:19                 v
 sir 4:8
 snap 4:2,5           verbatim 2:5
 somebody 4:11,20     video 2:6 3:4 5:21


                                                                            Page 2
                  YOM: Full Service Court Reporting, A Veritext Company
                                      800.831.6973
  
Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 9 of 10



               )HGHUDO5XOHVRI&LYLO3URFHGXUH

                               5XOH



   H 5HYLHZ%\WKH:LWQHVV&KDQJHV

    5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

  GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

  FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

  DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

  WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

   $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

   % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

  VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

  UHDVRQVIRUPDNLQJWKHP

    &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

  7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

  E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

  DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

  PDNHVGXULQJWKHGD\SHULRG




  ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

  $5(3529,'(')25,1)250$7,21$/385326(621/<

  7+($%29(58/(6$5(&855(17$62)$35,/

  3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

  2)&,9,/352&('85()258372'$7(,1)250$7,21
 Case 2:18-cv-00262-TSZ Document 104 Filed 05/12/20 Page 10 of 10

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
